     Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

             Plaintiff,                         Hon. Ketanji Brown Jackson

      v.                                        Criminal No. 21-CR-008 (KBJ)

JONATHAN JOHNSON,

             Defendants.



           DEFENDANT’S MOTION TO SUPPRESS TANGIBLE
             PHYSICAL EVIDENCE AND INCORPORATED
            MEMORANDUM OF POINTS AND AUTHORITIES

      Jonathan Johnson, by and through undersigned counsel, respectfully

moves this Honorable Court to suppress as evidence against him at trial any

and all evidence seized by law enforcement agents from Mr. Johnson’s

cellular phone in violation of the Fourth Amendment.

      As grounds for this motion, Mr. Johnson, through counsel, states:


1.    Jonathan Johnson is charged by indictment with a single count of

Unlawful Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1).

2.    Mr. Johnson was arrested on suspicion of unlawful possession of a

firearm on December 29, 2020. At the time of his arrest, MPD officers

seized two cellular devices from Mr. Johnson’s person.




                                        1
     Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 2 of 18




3.    Defense counsel filed a motion for return of the cell phones on

January 29, 2021, 30 days after their initial seizure. Despite that passage of

time, the government had not sought nor obtained a warrant to search the

cellular devices at that time.

4.    It was not until March 12, 2021 – 73 days later after their initial

seizure – that the affidavit in support of a search warrant was signed by

MPD Officer Brandon Dean and submitted to the court.

5.    On March 13, 2021, a United States Magistrate Judge issued a search

warrant authorizing a search of the two cellular devices taken from Mr.

Johnson’s at the time of his arrest.

6.    The affidavit titled “Affidavit in Support of an Application Under

Rule 41 for a Warrant to Search and Seize” (“Affidavit”) consisted of

twenty-seven (27) pages. The bulk of the information in the Affidavit relates

generically to cellular devices and the plethora of information contained

within them. It further discussed generically that persons involved with

criminal activity might have materials on these devices that relate to that

criminal activity.

7.    The “Probable Cause” section of the warrant details officers’ arriving

at the scene of the offense, their discovery of a firearm, and their reasoning

for why they believe that the firearm belonged to Mr. Johnson. See Affidavit



                                       2
     Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 3 of 18




in Support of Application Under Rule 41 for A Warrant to Search and Seize

(“Affidavit”), p. 2-4. It also includes that the two devices were taken during

a search incident to arrest and the current location of the devices. However,

there is no information provided in the “Probable Cause” section detailing

how these cellular devices would provide any specific information about

whether Mr. Johnson was in possession of the recovered firearm on

December 29, 2021, as he is charged.

8.    The affiant repeatedly references his “training and experience” during

his time as a law enforcement officer. However, the affiant provides no

specific information about that training or experience, specific coursework,

number of similar cases he’s handled, or any other details about said training

or experience.

9.    Mr. Johnson seeks to suppress any evidence recovered from or as a

result of the search of the cellular devices.


                                 ARGUMENT

      The factual allegations in the Affidavit in support of the search

warrant for the devices recovered from Mr. Johnson fail to establish

probable cause that the device would contain evidence that Mr. Johnson was

in possession of this specific firearm on December 29, 2020. Nowhere in

the affidavit is there anything specifically supporting a belief that these


                                        3
     Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 4 of 18




devices would contain any additional information about the offense charged.

The affidavit also fails to state with particularity those portions of the

devices that may contain the evidence the affiant claims to be seeking and it

fails to limit the requested search to the strictures of those locations. Instead,

the affidavit details the government’s desire to go on a “fishing expedition”

in the hope that they may uncover some evidence of other criminal conduct

or otherwise harmful information that it may use against Mr. Johnson. Due

to the lack of probable cause and lack of particularity, a reasonably trained

officer should have recognized the illegality of the search. Therefore, the

evidence obtained should be suppressed.



I. The Search Warrant Affidavit Failed to Establish Probable Cause to

Justify the Search of the Two Devices

      The Fourth Amendment to the United States Constitution provides

that “[t]he right of the people to be secure in their persons, houses, papers,

and effects, against unreasonable searches and seizures.” U.S. CONST.

amend. IV. Further the Fourth Amendment requires that “no warrants shall

issue, but upon probable cause, supported by Oath or affirmation, and

particularly describing the place to be searched, and the persons or things to

be seized.” Id. “These words are precise and clear.” Stanford v. Texas, 379



                                        4
     Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 5 of 18




U.S. 476, 481 (1965). When a warrant is issued without probable cause, in

violation of the Fourth Amendment, the evidence should be suppressed

under the exclusionary rule and should not be used in the government’s case

in chief. United States v. Leon, 468 U.S. 897, 920 (1984); United States v.

Dawkins, 17 F.3d 399, 407–08 (D.C. Cir. 1994) (citing Weeks v. United

States, 232 U.S. 383 (1914)). Probable cause is established when a neutral

and detached magistrate has a “substantial basis” for concluding “that a

search would uncover evidence of wrongdoing[.]” Illinois v. Gates, 462 U.S.

213, 238 (1983) (citing Jones v. United States, 362 U.S. 257, 271 (1960)).

Probable cause cannot be based “merely on conclusory statement[s].”

United States v. Griffith, 867 F.3d 1265, 1271 (D.C. Cir. 2017) (citing

Illinois, 462 U.S. at 236, 239; Nathanson v. United States, 290 U.S. 41, 54

(1933)) (internal quotations omitted).

i. The Affidavit failed to establish probable cause to search the two devices

or specify with particularity what was to be searched

      A valid warrant must describe with specificity the items to be

searched or seized. A judge considering an application for a search warrant

must determine whether, in light of all of the circumstances described in the

supporting affidavit, "there is a fair probability that contraband or evidence

of a crime will be found in a particular place." Illinois v. Gates , 462 U.S.



                                         5
     Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 6 of 18




213, 238, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). The affidavit thus "must

demonstrate cause to believe" not only that an item of evidence "is likely to

be found at the place to be searched," but also that there is "a nexus between

the item to be seized and [the] criminal behavior" under investigation.

United States v. Griffith, 867 F.3d 1265, 1271 (D.C. Cir. 2017) (quoting

Groh v. Ramirez, 540 U.S. 551, 568 (2004); Warden, Md. Penitentiary v.

Hayden, 387 U.S. 294 (1967). Absent the required specificity, a warrant

becomes an impermissible general warrant, which improperly allows law

enforcement nearly unfettered discretion in deciding what to seize. A

principal purpose of the Fourth Amendment was to eliminate such general

warrants. See, e.g. Coolidge v. New Hampshire, 403 U.S.443, 467 (1971)

(“the ‘general warrant’ abhorred by the colonists” permits “a general,

exploratory rummaging in a person’s belonging”).

      But while the Supreme Court’s Fourth Amendment jurisprudence

makes it clear that police officers cannot be given “unbridled discretion to

rummage at will among a person’s private effects,” Arizona v. Gant, 556

U.S. 332, 345 (2009), “the particularity requirement is not limited to the

prevention of general searches. A particular warrant also assures the

individual whose property is searched or seized of the lawful authority of the

executing officer, his need to search, and the limits of his power to search.”



                                       6
     Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 7 of 18




Groh v. Ramirez, 540 U.S. 551, 561 (2004) (citations and quotations

omitted). “[A] search conducted pursuant to a warrant that fails to conform

to the particularity requirement of the Fourth Amendment is

unconstitutional. Id. at 559 (quoting Massachusetts v. Sheppard, 468 U.S.

981, 988 (1984)).

      The "particularized facts" and circumstances that must be set forth in

the affidavit are essential to the judge's finding of "a fair probability that

evidence of a crime will be located on the premises of the proposed search,"

id. (internal quotation marks omitted), and "form the central basis of the

[judge's independent] probable cause determination," United States v.

Underwood, 725 F.3d 1076, 1081 (9th Cir. 2013), thereby, ensuring that any

search authorized by a warrant "will be carefully tailored to its justifications,

and will not take on the character of the wide-ranging exploratory searches

the Framers intended to prohibit," Maryland v. Garrison, 480 U.S. 79, 84

(1987).

      Searches of modern cellular devices should be viewed with extreme

caution given the incredible amount of information within these devices and

the privacy interests at play. Notably, in Riley v. California, 134 S.Ct. 2473

(2014), the Supreme Court rejected prosecutors’ contention that the data

contained in cell phones should be treated like more tangible objects and be



                                        7
     Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 8 of 18




subject to search incident to arrest when the phone is on the person of an

arrestee. The Court emphasized the extensive nature of materials on cell

phones, including a “cache of sensitive personal information” and that

“many of the more than 90% of American adults who own a cell phone keep

on their person a digital record of nearly every aspect of their lives – from

the mundane to the intimate. Id. at 2489-90. Cellular phone data can include

information covering every aspect of a person’s life – location data, private

communications, banking data, private medical information, privileged

communications with an attorney, etc. “[a] cell phone search would typically

expose to the government far more than the most exhaustive search of a

house.” Id. at 2490-91.

      In order to comply with the requirements of the Fourth Amendment,

the government should be required to specify the particular items of

evidence to be searched for and seized from the phone and must strictly

tailor the search parameters (and date range of the data) to meet the

established probable cause. Similar to the distinction of searching particular

rooms within a house or apartments within an apartment building, a modern

cell phone has many different compartments that could contain different

types of information – text messages, emails, photos, documents,

applications, location data, etc. The Supreme Court recently reiterated that



                                       8
     Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 9 of 18




judges are "obligated — as ‘subtler and more far-reaching means of

invading privacy have become available to the Government’ — to ensure

that the ‘progress of science’ does not erode Fourth Amendment

protections." Carpenter v. United States, ––– U.S. ––––, 138 S.Ct. 2206,

2223, 201 L.Ed.2d 507 (2018) (quoting Olmstead v. United States, 277 U.S.

438, 473-74, 48 S.Ct. 564, 72 L.Ed. 944 (1928) (Brandeis, J., dissenting)

(requiring that search warrants be obtained for cell-site location data

generated from the use of smart phones and held by third-party providers)).

      The Affidavit failed to establish probable cause that the devices would

contain any specific information that Mr. Johnson possessed the specific

firearm on December 29, 2020. The Affidavit contained only generic, bare

bone statements about criminal activity and the potential information that

may exist on any cellular device. It contained no specific circumstances

about this case or these particular devices to support the stated belief that

these devices would contain the desired evidence. Rather than specifying the

narrow categories of data to be sought or how it related to the specific

offense for which Mr. Johnson was being investigated, the warrant broadly

authorized the seizure of any materials found on the phone. The warrant

imposed no limitations as to how far back in time police could go nor what

applications nor data sources they could review. The warrant authorized the



                                       9
    Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 10 of 18




a limitless search without regard for the specific circumstances of this case

or the limited showing of probable cause against Mr. Johnson set forth in the

affidavit. Further, the affidavit contained no details about the “training and

experience” of the affiant beyond repeating the phrase multiple times.

      The probable cause in the Affidavit is no more than “merely

conclusory statement[s].” See Griffith, 867 F.3d at 1271 (citing Gates, 462

U.S. at 239). The warrants "swe[pt] too broadly in describing the items

subject to seizure," See Id. at 1279, and allowed a "wide-ranging exploratory

search[ ]" not "carefully tailored to its justifications" — precisely the type of

unbridled rummaging "the Framers intended to prohibit," Garrison, 480 U.S.

at 84. Under the totality of the circumstances the Affidavit fails to establish

probable cause to search the devices for evidence of unlawful possession of

a firearm on December 29, 2020.



II. The Good Faith Exception in United States v. Leon Does Not Apply

and the Evidence Should be Suppressed

      Under the exclusionary rule, evidence seized in violation of the Fourth

Amendment must be suppressed unless it falls within an exception of the

general rule. United States v. Dawkins, 17 F.3d 399, 407-08 (D.C. Cir.

1994) (citing Weeks v. United States, 232 U.S. 383 (1914)). One of the



                                       10
    Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 11 of 18




exceptions to the exclusionary rule prevents suppression of evidence when

law enforcement relies on a facially valid warrant issued by a neutral and

detached magistrate. United States v. Johnson, 332 F. Supp. 2d 35, 38

(D.D.C. 2004) (citing United States v. Leon, 468 U.S. 897, 920 (1984)). The

Supreme Court in Leon articulated four exceptions to the general good faith

exception rule. See Leon; see also United States v. Johnson, 332 F. Supp.

35, 38-39 (D.D.C. 2004). One of the exceptions to “the good faith”

exception to the exclusionary rule as articulated in Leon, is evidence

obtained in reliance on a facially valid warrant, may be suppressed from the

Government’s case in chief if the supporting affidavit was “so lacking in

indicia of probable cause as to render official belief its existence entirely

unreasonable.” Leon, 468 U.S. at 899 (quoting Brown v. Illinois, 422 U.S.

590, 610-11 (1975)) (internal citations omitted). The test to determine

whether the evidence should be suppressed for a lack of probable cause for a

search is whether “a reasonably trained officer would have known that the

search was illegal despite the [judge’s] authorization.” Johnson, 332 F.

Supp. at 39 (citing United States v. Hopkins, 128 F. Supp. 2d 1, 9 (D.D.C.

2000)).

      In this case, the Affidavit in support of the search warrant for cellular

devices was so lacking in “indicia of probable cause” that a reasonably



                                       11
    Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 12 of 18




trained officer could not reasonably conclude that there was probable cause

to search the entirety of the devices. As stated in Section I, the Affidavit in

this case does not demonstrate that there was probable cause that evidence

existed on the cellular devices that Mr. Johnson possessed the firearm on

December 29, 2020. Similar to Johnson, the affidavit for the search warrant

in this case is so deficient that it would be unreasonable for any well-trained

officer to believe there was probable cause as it relates to the devices taken

from Mr. Johnson. See Johnson, 332 F. Supp. at 43.

      The majority of the evidence relied upon by the Government against

Mr. Johnson is a series of generic statements about data on cellular devices

and criminal activity. The Government made blanket allegations about what

might exist on a cellular device without any link to Mr. Johnson or reason to

believe that such evidence would be on these particular cellular devices.

The Affidavit fails to establish probable cause and the good faith exception

under Leon does not apply. Ruling otherwise would allow the exception to

nullify the rule. The evidence should be suppressed, as a reasonably trained

officer would have known that the Affidavit lacked probable cause as it

relates to the alleged offense and, therefore, was an illegal search.




                                       12
    Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 13 of 18




      If this Court determines that the Affidavit failed to establish probable

cause and that no reasonably trained officer would have relied on the illegal

search, then the evidence obtained from the searches should be suppressed.



II. The Unreasonable Delay in Seeking the Warrant Violated

Defendant’s Fourth Amendment Rights

      In addition to the fatal flaws in the substance of the search warrant

affidavit, the government also violated Defendant’s Fourth Amendment

rights in the unreasonable delay in seeking and obtaining the warrant to

search the devices. The two cellular phones were taken from Defendant’s

person and were in the possession of the government on December 29, 2020.

Rather than returning said property to Mr. Johnson (or a designee of Mr.

Johnson) as was requested, the government continued to hold the property

indefinitely. The government has provided no reasonable justification for the

failure to immediately seek a search warrant after seizing the devices.

      As discussed above, a cellular device can contain untold amounts of

personal and private information. Essentially, a modern-day smart phone

acts as a digital map of a person’s past, present, and future. To deprive a

person of the possessory right over this important item and data for an




                                      13
     Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 14 of 18




extended period of time without reasonable justification for the delay

impedes upon a person’s Fourth Amendment rights.

         Seizures that might have been reasonable at their inception may

become unreasonable over time. United States v. Jacobsen, 466 U.S. 109,

124 & n.25 (1984). Determining whether an extended seizure is reasonable

requires balancing the government's justification for the prolonged intrusion

on an individual's possessory interests against the "nature and quality" of

those interests. United States v. Place, 462 U.S. 696, 703, 708–09 (1983)

(holding extended seizure and delayed search of initially lawfully seized

luggage was unreasonable under the circumstances, id. at 709–10, 103 S.Ct.

2637 ); see United States v. Johns, 469 U.S. 478, 480–81, 486–88 (1985)

(holding extended seizure and delayed search of a lawfully seized truck and

its cargo was reasonable under the circumstances of that case but explicitly

stating that it was not foreclosing challenges to delayed searches in other

cases).

         The two cellular devices were seized from Mr. Johnson’s person on

December 29, 2020. Defendant filed a motion for return of the phones on

January 29, 2021.1 The government did not apply for a search warrant for

either device until March 12, 2021. In a footnote to the Affidavit, the

1
 It is likely that prior defense counsel had requested return of the phone informally to government
counsel prior to this date, but current counsel doesn’t have any specific record of a previous request.


                                                    14
    Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 15 of 18




government acknowledged the significant delay and attempted to provide

context and justification for the delay. The government attributed much of

the 73-day delay based upon the pending defense motion for return of the

devices. It is unclear how the defendant’s request to have the phones

returned impeded preparation of the warrant. Similarly, there is no account

given for the 30 days in between December 29th and the filing of the defense

motion. The government cites the events at the U.S. Capitol occupying its

focus to justify the time between January 6th and the filing of the defense

motion. While the events of January 6th occupied a great deal of focus of the

USAO-DC, Defendant suggests that this is not a reasonable justification for

complete inaction towards a warrant considering the substantial resources

available to the USAO-DC. A person’s constitutional rights are not and

should not be suspended because the government’s calendar is busier than

normal. Further, the events of January 6th and the subsequent investigation

involved primarily federal law enforcement, not the Metropolitan Police

Department officers that are involved in the instant case.

      No reasoning is given for the failure to seek a warrant or return the

property between December 29th and January 6th. This was a full calendar

week, including multiple non-holiday business days that MPD and the

prosecution had an opportunity to apply for and obtain a search warrant for



                                      15
    Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 16 of 18




these devices after seizure and before the events of January 6th. Even after

the government was made aware that one of the devices belonged to Mr.

Johnson’s relative and not to Mr. Johnson, the government still did not

expedite its efforts for a search warrant or to return the property.

      The governments’ provided reasoning for the undue delay between

the seizure and the application for the search warrant is far outweighed by

Mr. Johnson’s interest in the return of property so important to his day-to-

day life. Even if the initial seizure was lawful, the unreasonable delay in the

search was unreasonable and in violation of Mr. Johnson’s Fourth

Amendment rights. The appropriate remedy under the circumstances would

be suppression of the evidence appurtenant thereto.

      WHEREFORE for the foregoing reasons, and any others, which may

appear at a full hearing on this matter, and any others this Court deems just

and proper, Defendant respectfully requests that this Honorable Court

suppress any and all evidence seized by law enforcement agents in violation

of the Fourth Amendment, including but not limited to any materials

retrieved from or as a result of any information on the cellular devices taken

from Mr. Johnson’s person.




                                       16
    Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 17 of 18




                                             Respectfully submitted,


                                             ____/s/_______________
                                             Jonathan Zucker # 384629
                                             Peter Wright #187407
                                             37 Florida Av. NE
                                             Suite 200
                                             Washington, DC 20002
                                             (202) 624-0784
                                             jonathanzuckerlaw@gmail.com
                                             Counsel for Jonathan Johnson




                       CERTIFICATE OF SERVICE

       I certify that on May 7, 2021, I caused the foregoing to be filed with
the court using the CM/ECF system that will send notification of such filing
to the following registered users:

      Kevin Birney
      Assistant United States Attorneys
      555 4th St., NW
      Washington, DC 20530

      Additionally, a courtesy copy was sent via email.


                                             ____/s/_______________
                                             Jonathan Zucker




                                     17
    Case 1:21-cr-00008-KBJ Document 42 Filed 05/07/21 Page 18 of 18




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

               Plaintiff,                             Hon. Ketanji Brown Jackson

       v.                                             Criminal No. 21-CR-008 (KBJ)

JONATHAN JOHNSON,

               Defendants.


            ORDER GRANTING DEFENDANT’S MOTION TO SUPPRESS
                     TANGIBLE PHYSICAL EVIDENCE

       Upon consideration of Mr. Johnson’s Motion to Suppress Physical Evidence, it is

this ___ day of _____ 2021 hereby

       ORDERED that Mr. Johnson’s Motion is GRANTED;

       IT IS FURTHER ORDERED that all evidence seized as a result of the invalid

search and seizure of Mr. Johnson’s cellular telephone is hereby suppressed.



                                                    _________________________
                                                    Judge Ketanji Brown Jackson,
                                                    US District Court for the
                                                    District of Columbia




                                           18
